Title: To James Madison from Valentin de Foronda, 18 October 1808
From: Foronda, Valentin de
To: Madison, James



Muy señor mio:
Philada. Octre. 18 de 1808.

Tengo la honra de exponer à V S, que el Sõr Governador de San Agustin de la Florida, me remite un Memorial de Dn. Fernando de la Maza Arredondo, como Agente de Dn. Juan H Mc.Intosh, en que, hace presente que embarcó en primero de Junio ultimo en el Puerto de la Isla Amalia, con conocimiento de aquella Administracion de Rentas Reales, adonde pagó los Reales derechos de exportacìon, abordo del Bergantin nombrado, Charles, su Capn. N. Brownlow, 40 Pacas de Algodon, producto de su Cosecha del año proxo. Pasado: que el dho. Bergantin fué apresado por otro Americano, nombrado Argus, armado en Guerra, y conducido al Puerto de Savannah, en donde ha sucedido la condena del Buque, por haber contravenido à las Leyes del Embargo, y la Carga debe ser entregada à sus dueños allì: esta determinacìon perjudica al dho. McIntosh Por no poder darle salida à aquella parte de su Cosecha, por estar prohiba la exportacìon del Algodon con el citado Embargo que hay en los Estados Unidos, y solicita, que pida a èste Govierno el permiso de extraer un fruto que ès Español, Supuesto que no está confiscado, y que solo lo impide las Leyes del Embargo: y como estas no se proponen poner à cubierto las propriedades Españolas, de las Potencias Beligerantes, sino los de este Pais: Espero de la Justicia de su Exa. el Sõr Presidente, que dará las ordenes convenientes, para que se le conceda al Sõr Dn. Fernando Arredondo lo que solicita.  Ofrezco todos mìs respetos à VS y pido á Dios gue. Su vida; ms. As.  B. L. M de VS su mas atento servidor
Valentin de Foronda
